By order of November 16, 2018, this Court directed the Clerk to schedule oral argument on the application relating to the minor child, OTC. This Court also reversed the March 15, 2018 Court of Appeals judgment in part and vacated the Clare Circuit Court's February 17, 2017 order of adjudication and March 15, 2017 order of disposition as they pertained to the minor children SLB and JWC. In lieu of oral argument on the application, the parties have now filed a joint motion to vacate the circuit court's orders of adjudication and disposition and the Court of Appeals judgment as to the minor child, OTC, and to remand this case to the circuit court with instructions to dismiss without prejudice the petition against the respondent as to all three children.
On order of the Court, the motion is GRANTED. We VACATE those parts of the March 15, 2018 Court of Appeals judgment and the Clare Circuit Court's orders of adjudication and disposition pertaining to the minor child, OTC, and we REMAND this case to the Clare Circuit Court, which shall dismiss without prejudice the petition against the respondent as to all three children.
The application for leave to appeal as it pertains to the minor child, OTC, is DISMISSED with prejudice and without costs.
We do not retain jurisdiction.